Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 1-4, filed 15 November 2021, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The 35 USC 112(a) rejection of claims 1-20 has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 9, page 5, lines 2-3 – “receiving slot configured to receive the gasket and glass treatment assemblies at [[least]]less than an entirety of the circumference of the gasket and glass treatment assemblies;”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance
The prior art of record does not make obvious a window treatment kit comprising (in the context of the pertinent claims) a mount bracket assembly cooperating with less than an entire perimeter of the supplemental window as presently required of the independent claims. The examiner is in agreement with Applicant’s remarks filed 27 April 2021, see pages 10 and 11, with respect to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
 
/JOSHUA T SEMICK/Examiner, Art Unit 3641